  Case 4:21-mj-00107-KPJ Document 7 Filed 02/12/21 Page 1 of 1 PageID #: 23




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  §
v.                                                § CASE NUMBER 4:21-MJ-00107-KPJ
                                                  §
                                                  §
DANIEL RAY CALDWELL                               §
                                                  §



         ORDER SCHEDULING A DETENTION & PRELIMINARY HEARING


A hearing in this case is scheduled as follows:


  Before:

  U.S. Magistrate Judge Kimberly C. Priest Johnson      Courtroom Number: 108
  United States Federal Courthouse
  7940 Preston Road
  Plano, TX 75024
                                                        Date: Wednesday, February 17, 2021

                                                        Time: 1:30pm


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of
the United States Marshal or any other authorized officer. The custodian must bring the defendant
to the hearing at the time, date, and place set forth above.



Date: February 12, 2021
                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
